           Case 1:20-cv-01343-GHW Document 54 Filed 09/09/21 Page 1 of 6

                                                                    USDC SDNY
                                                                    DOCUMENT
UNITED STATES DISTRICT COURT                                        ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                       DOC #:
                                                                    DATE FILED: 9/9/2021

JOHN DOE,
                                Plaintiff,

                 v.

NEW YORK UNIVERSITY                                         Civil Action No.: 1:20-cv-01343(GHW)


                                Defendant.



                      STIPULATION AND ORDER
      GOVERNING THE PRODUCTION AND USE OF EDUCATION RECORDS

          The parties have advised the Court that pretrial discovery, pretrial motions and, if

necessary, trial of this action will involve students’ education records (hereinafter referred to as

“Confidential Student Records”) that are subject to the Family Educational Rights and Privacy

Act, 20 U.S.C. § 1232g (“FERPA”), and its implementing regulations, 34 C.F.R. §§ 99.1 et seq.

The Parties accordingly have jointly requested that the Court enter this Stipulation and Order

governing the production and use of Confidential Student Records subject to FERPA in this

action.

          Therefore, upon application of the parties and good cause having been shown, it is hereby

ORDERED as follows:

          1.     Pursuant to 20 U.S.C. § 1232g(b)(2)(B) and 34 C.F.R. §§ 99.31(a)(9)(i), in

    response to discovery requests or as otherwise necessary for use in this action through and

    including trial, Defendant New York University (hereinafter referred to as “Defendant” or

    the “University”) or its representatives are permitted to disclose Confidential Student

    Records protected by FERPA.

          2.     Prior to disclosure of any Confidential Student Records protected by FERPA, the

    University shall make reasonable effort to provide notification of any request for the
                                                   1
     Case 1:20-cv-01343-GHW Document 54 Filed 09/09/21 Page 2 of 6



disclosure of Confidential Student Records to any student whose records are to be disclosed

in advance of disclosure so that the eligible student may seek protective action pursuant to 34

C.F.R. §§ 99.31(a)(9)(ii) if they choose to do so.

   3.      Within five (5) days of the Court’s approval of this Stipulation and Order, the

University shall notify the student identified as Jane Roe in Plaintiff’s Amended Complaint

that a request for the disclosure of her Confidential Student Records has been made by

sending the letter attached hereto as Exhibit A (the “FERPA Notification Letter”) to Jane

Roe’s last known email address. If Jane Roe does not inform the University within ten (10)

business days that she intends to seek an order preventing disclosure, the University shall

produce her Confidential Student Records to Plaintiff’s counsel.

   4.      Plaintiff may request in writing that the University produce certain additional

Confidential Student Records without redaction of personally identifying information

("Requested Unredacted Records"). If the parties agree that Plaintiff's need for the records in

unredacted form sufficiently outweighs the privacy interest of the current or former

student(s) to whom the Requested Unredacted Records relate, then:

        a. The University shall send the FERPA Notification Letter to the last known email

           address of such student within five (5) days of the University’s receipt of any

           such request;

        b. The FERPA Notification Letter shall provide the recipient with a period of ten

           (10) business days following receipt thereof to inform the University whether

           recipient intends to seek an order preventing the University from disclosing the

           records;

        c. If any student sent a letter pursuant to Paragraph 4.a. does not inform the

           University within ten (10) business days that the student intends to seek an order

           preventing disclosure, the University shall produce the Requested Unredacted

                                             2
     Case 1:20-cv-01343-GHW Document 54 Filed 09/09/21 Page 3 of 6



            Records to Plaintiff’s counsel.

    5.      If the parties disagree that Plaintiff's need for the Requested Unredacted Records

sufficiently outweighs the privacy interest of the current or former student(s) to whom the

Requested Unredacted Records relate, then the parties shall follow the procedures set forth in

Local Civil Rule 37.2, as modified by Section 2(C)(ii) of the Court’s Individual Rules of

Practice in Civil Cases.

    6.      The Confidential Student Records disclosed pursuant to this Stipulation and Order

shall be deemed Confidential for purposes of the Standing Protective Order dated August 27,

2021, and shall be used only for purposes of this litigation; disclosed only to the minimum extent

necessary for this litigation and for thelitigation purposes of the disclosure.

    7.      With respect to any Confidential Student Records that are contained in any

deposition transcript or exhibit, a notice shall be placed on the transcript itself and on any

exhibits containing Confidential Student Records annexed thereto that the exhibit or transcript

contains Confidential Student Records subject to this Stipulation and Order.

    8.      In the event that any documents embodying Confidential Student Records are

filed with the Court, such documents shall be filed and maintained in accordance with the

Standing Protective Order in this case. Any party seeking to file Confidential Student

Records shall comply with Rule 4 of this Court’s Individual Rules of Practice in Civil Cases

including the requirement to meet and confer with any opposing parties (or third parties

seeking confidential treatment of the information) in advance of filing the Confidential

Student Information to narrow the scope of the request to file sealed or unredacted materials.

The party seeking to use such Confidential Student Information is responsible for ensuring

that any Personally Identifiable Information as defined by 20 U.S.C. § 1232g is properly

redacted.

    9.      This Stipulation and Order, insofar as it restricts the disclosure of Confidential

                                                  3
     Case 1:20-cv-01343-GHW Document 54 Filed 09/09/21 Page 4 of 6



Student Records, shall continue to be binding throughout and after the conclusion of this

action, including any appeals. Within ninety (90) days of final resolution of this action,

including appeals, all parties and counsel shall destroy all materials produced and designated

as Confidential Student Records and all copies abstracts, and digests thereof in whatever form

stored or reproduced other than copies constituting or containing attorney work product.

   10.     A failure by any party or its counsel to designate materials as Confidential

Student Records prior to production, shall not constitute a waiver of the party’s right to later

designate such materials as Confidential Student Records pursuant to this Stipulation and

Order. If any materials not initially designated as Confidential Student Records have been

disclosed beyond the parameters allowed in this Stipulation and Order, the party or the

counsel who made the disclosure shall take reasonable action to recover the document(s) and

shall advise any person to whom the document was disclosed that the do cument is subject to

this Stipulation and Order.


                                                     ________________________________
                                                    Jeffrey P. Metzler
                                                    jeffrey.metzler@pillsburylaw.com
                                                    Pillsbury Winthrop Shaw Pittman LLP
                                                    31 West 52 nd Street
                                                    New York, NY 10019-6131
                                                    Phone: +1.212.858.1153
                                                    Attorneys for Defendant



                                                     ________________________________
                                                    Kimberly C. Lau
                                                    James E. Figliozzi
                                                    klau@whny.com
                                                    jfigliozzi@whny.com
                                                    Warshaw Burstein, LLP
                                                    575 Lexington Avenue
                                                    New York, NY 10022
                                                    Phone: +1.212.984.7700
                                                    Attorneys for Plaintiff


                                              4
         Case 1:20-cv-01343-GHW Document 54 Filed 09/09/21 Page 5 of 6




                                          EXHIBIT A

[DATE]
[NAME]
[LAST KNOWN ADDRESS]
Dear [NAME]:
A former New York University student has filed a lawsuit in the United States District Court for
the Southern District of New York (John Doe v. New York University, No. 1:20-cv-01343
[GHW]) and has asked for student records pertaining to your participation in a misconduct
complaint against him.
Before such records may be disclosed to plaintiff, in compliance with Family Educational Rights
and Privacy Act, 20 U.S.C. § 1232g, you have the right to be notified of the possible disclosure
of the records and to object if you desire. If you take no action, the attached protective order,
which was issued by the Court that is hearing the lawsuit, will govern the confidentiality of the
records that relate to you. If you do object, the matter may be brought to the attention of the
Court, which will decide whether the records should be disclosed.
I am writing to inform you of this, so that you have an opportunity to seek an order preventing
New York University from disclosing records that relate to you. If you choose to seek such an
order, please contact me at the address or telephone number above before 5:00 p.m. on [DATE –
within ten (10) business days of the date of the letter], and New York University will wait to
disclose the records until the Court has ruled on your request.

                                                            Sincerely,




                                                5
        Case 1:20-cv-01343-GHW Document 54 Filed 09/09/21 Page 6 of 6




       This matter having come before the Court upon the Stipulation of the parties hereto and
the Court having reviewed the Stipulation of the parties and being fully advised, it is hereby
Ordered that the terms of the Stipulation set forth above is hereby entered as an Order of this
Court.




  SO ORDERED.
                                                      _____________________________________
  Dated: September 9, 2021                                  GREGORY H. WOODS
  New York, New York                                       United States District Judge




                                               6
